DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: support device (Claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VEILLON (2019/0049390).
Claim 1, 13
 	VEILLON (2019/0049390) discloses an apparatus and method for inspecting a pharmaceutical cylindrical container (Fig. 1, Ref. 30) made of a polymer (Para. 0002), having a support device (Fig. 1, Ref. 40) configured to support the pharmaceutical cylindrical container (Fig. 1, Ref. 30) and rotate the cylindrical pharmaceutical container around a longitudinal axis (Para. 0062); a light emitting unit (Fig. 1, Ref. 11) comprising a light source configured to illuminate the pharmaceutical cylindrical container (Fig. 1, Ref. 30) with an inspection beam; and a light receiving unit (Fig. 1, Ref. 17) comprising a camera (Para. 0048) that receives light emitted by the pharmaceutical cylindrical container (Fig. 1, Ref. 30) and acquires a first image of the pharmaceutical cylindrical container (Fig. 1, Ref. 30; Para. 0048).  

    PNG
    media_image1.png
    302
    472
    media_image1.png
    Greyscale

Claim 2, 20
 	VEILLON (2019/0049390) discloses the support device (Fig. 1, Ref. 40), the light emitting unit (Fig. 1, Ref. 11), and the light receiving unit (Fig. 1, Ref. 17) are configured to inspected the pharmaceutical cylindrical container (Fig. 1, Ref. 30) in one second or less (Para. 0059).  

Claim 3
 	VEILLON (2019/0049390) discloses the light source emits light comprising a wavelength in a range selected from a group consisting of 10 nm to 1000 nm, 100 nm to 400 nm, and 220 nm to 380 nm (Para. 0045).  
Claim 5
 	VEILLON (2019/0049390) discloses the light receiving unit is configured to receive light emitted by the pharmaceutical cylindrical container having a wavelength in a range selected from a group consisting of 300 nm to 700 nm, 400 nm to 500 nm, and 430 nm to 460 nm (Para. 0045).  
Claim 12
 	VEILLON (2019/0049390) discloses the inspection beam comprises unpolarized light (Para. 0052).  
Claim 14
 	VEILLON (2019/0049390) discloses illuminating the pharmaceutical cylindrical container (Fig. 1, Ref. 30) with the same and/or a further light emitting unit (Fig. 1, Ref. 11); receiving light scattered (Fig. 1, Ref. 17) by and/or transmitted through the pharmaceutical cylindrical container (Fig. 1, Ref. 30) with the same or a further light receiving unit (Fig. 1, Ref. 17) to acquire a second image of the pharmaceutical cylindrical container (Para. 0063; the light source 11, and for example related to the number of images of the vial required during a full rotation of vial 30); characterizing additional defects in and/or on the pharmaceutical cylindrical container (Fig. 1, Ref. 30) based on the second image (Para. 0063, multiple images are taken during rotation of the vial).  
Claim 15
 	VEILLON (2019/0049390) discloses the first image and/or second image are analyzed to detect slides in the polymer of the pharmaceutical cylindrical container (Fig. 1, Ref. 31)
Claim 16
 	VEILLON (2019/0049390) discloses a process of manufacturing the pharmaceutical cylindrical container (Fig. 1, Ref. 30) based on the first image and/or second image (Para. 0006).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-11, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over VEILLON (2019/0049390).
Claim 4
	VEILLON (2019/0049390) discloses the claimed invention except for the light source is a source selected from a group consisting of an ultraviolet gas-discharge lamp, an ultraviolet light-emitting diode, an ultraviolet laser, an ultraviolet light-emitting diode, an ultraviolet laser, and combinations thereof. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine VEILLON (2019/0049390) with the different type of ultraviolet sources listed above since it was well known in the art that different types of source are better situated for different application, therefore improving the performance of the device. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 6
	VEILLON (2019/0049390) discloses the support device (Fig. 1, Ref. 40), the light emitting unit (Fig. 1, Ref. 11), and the light receiving unit (Fig. 1, Ref. 17). are configured so that 
 	VEILLON (2019/0049390) discloses the claimed invention except for the support device, the light emitting unit, and the light receiving unit are configured so that X = B – A, wherein B is a wavelength of the light emitted by the pharmaceutical cylindrical container at a maximum, and wherein A is a wavelength emitted by the light source of the light emitting unit at a maximum, and X is in distance in a range selected from a group consisting of 50 nm to 500 nm, 75 nm to 500 nm, and 100 nm to 300 nm.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine VEILLON (2019/0049390) with configuring the elements to the range groups listed above since it was well known in the art that having different configurations allows the detection of different types of defects, therefore improving the overall detection sensitivity of defects on the object. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 7-8
	VEILLON (2019/0049390) discloses the claimed invention except for the light receiving unit further comprises a lens, wherein the lens is permeable for light having a wavelength in a range selected from a group consisting of 200 nm to 900 nm, 400 nm to 800 nm, 400 nm to 500 nm, and 430 nm to 460 nm or a filter, wherein the filter blocks light having a wavelength of 600 nm or more and/or a wavelength of 200 nm or less. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine lens with wavelength ranges or a filter as listed above with VEILLON (2019/0049390) since it was well known in the art that having different wavelength ranges allows the detection of different types of defects during inspection of an object, therefore improving the overall inspection quality of the object depending on defect type. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claims 9-11
	VEILLON (2019/0049390) discloses the claimed invention except for the support device supports the pharmaceutical cylindrical container so that the longitudinal axis and a horizontal axis perpendicular to the longitudinal axis define a horizontal plane, and wherein the camera has a centerline that intersects the horizontal plane at an angle in a range selected from a group consisting of 0° or more and 300 or less, 0° or more and 200 or less, and 0° or more and 100 or less; the support device supports the pharmaceutical cylindrical container so that the longitudinal axis and a vertical axis perpendicular to the longitudinal axis define a vertical plane, and wherein the camera has a centerline that intersects the vertical plane at an angle of 600 or more and 900 or less, 700 or more and 900 or less, and 800 or more and 900 or less; the support device supports the pharmaceutical cylindrical container so that a horizontal axis perpendicular to the longitudinal axis and a vertical axis perpendicular to the longitudinal axis intersect a middle of a cylindrical part of the pharmaceutical cylindrical container at a transversal plane, and wherein the camera has a centerline that intersects the transversal plane at an angle in a range selected from a group consisting of 00 or more and 300 or less, 00 or more and 200 or less, and 00 or more and 100 or less. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine VEILLON (2019/0049390) with the different support positions in reference to the camera centerline since it was well known in the art that positions and camera center lines allows for uniform inspection of the object, therefore improving the quality of the inspection for more accurate measurements. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 17-19
 	VEILLON (2019/0049390) discloses the claimed invention except for disregarding, based on the first image and/or second image, any pharmaceutical cylindrical container exhibiting a value of Y and/or Z of 0.05 to 1.0,wherein Y =Al/B1, wherein Al is a maximum length in cm of any slide in a cylindrical part of the pharmaceutical cylindrical container, wherein B1 is a length in cm of the cylindrical part of the pharmaceutical cylindrical container, wherein Z = A2/B2, wherein A2 is an area in cm2 of any slides, and wherein B2 is an area in cm2 of the cylindrical part or wherein the value of Y and/or Z is 0.5 to 1.0 or the value of Y and/or Z is 0.05 to 1.0.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine VEILLON (2019/0049390) with disregarding based on the first image the range groups listed above since it was well known in the art that having different configurations allows the detection of different types of defects, therefore improving the overall detection sensitivity of defects on the object. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        December 16, 2022